PD-0202-15                                     RECEIVED IN
                                                                            roi IRT OF CRIMINAL APPEALS

                                           IN THE                                MAR 10 2Q15
                             COURT   OF    CRIMINAL    APPEALS


                                           of texas                          Abel Acosta, Clerk
MICHAEL DAVID WILLIAMS                       §                   IN THE 13th JUDICIAL

VS.                                          §                   DISTRICT COURT OF

THE STATE OF TEXAS                           §                   NAVARRO COUNTY,TEXAS

                           MOTION TO SUSPEND RULE 9.3(b)

                OF   THE   TEXAS   RULES   OF    APPELLATE    PROCEDURE




TO    THE    HONORABLE     JUDGE .'OF .SAID. COURT :


      COMES NOW,      MICHAEL DAVID WILLIAMS,             TDCJ-CID#    1913738, Pet ition-

er hisrein, and respectfully files this Motion to Suspend Rule 9.3

(b) of the Texas Rules of Appellate Procedure,                        through the autho-
                                                                               FILED IN
rity of rule 2 of the Texas RtJles of Appellate PrgQg^Qp Cffi^lNftt APPEALS
show this Court the following:                                                m»d '; n 2015
                                            I.

                                                     Abel Acosta, Clerk
Petitioner is filing his Petition for Discretionary Review,PRO SE

, in the Court of Criminal Appeals.                   For the following reason,

Petitioner respectfully asks the Court to Suspend Rule 9.3(b):

      1.    Petitioner is      filing PRO SE,       and

      2. Petitioner is incarcerated in the Texas Department of Crim

inal Justice and does not have access to a copy machine.

                                            I.


      Petitioner has shown good cause for Appellate Rule allowing

Appellant Court to suspend the operation of rule for good cause
and order a different procedure for cases where suspending a rule

will actual facilitate processing the case through the appellate

court. Mills V. Haggard, 17 S.W.3d 462 (Tex.App.-Dist. 200C )


                                             1
    So Order on this the 27thday of February / 2015.


                                              Respecyfully Submitted,



                                              MICIAEL DAVID WILLIAMS

                                              TDCJ-CI#       1913738


                                              Bill    Clements      Unit


                                              9601 Spur 591

                                              Amarillo,      Texas.       79107

                    CERTIFICATE    OF   SERVICE


   I, MICHAEL DAVID WILIAMS do hereby certify that a true and

correct copy of the foregoing Motion to Suspend 9.3(b),has been

forward by United States Mail, Postage Pre-paid, First class, to

the state Prosecutor Attorney, P.O. BOX 13046, Austin,                Texas.

78711, on this the 27th    day of February        / 2015


                                            MICHAEL    DAVID    WIKLIAMS


                                            PETITIONER,       PRO    SE


                          INMATE   DECLARATION


   I, MICHAEL DAVID WILLIAMS, TDCJ-CID#1913738,             being presently

carcerated at the Bill Clements Unit of the Texas Department of

Criminal Justice,   Institutional Division        in Potter County,Texas,

verify and declare under penalty of perjury that the foregoing
statement are true and correct to the best of my knowledge.

Executed on this the 27th day of February           ,2015.


                                                  MICHAEL    DAVID    WILLIAMS


                                                  PETITIONER,PRO          SE